UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1673


JOSE SLAUGHTER,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:08-cv-01016)


Submitted:   October 19, 2010               Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Slaughter, Appellant Pro Se.   Lara Dee Pyne Crane, BUREAU
OF PRISONS, Beaver, West Virginia, Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jose    Slaughter          appeals       the     district       court’s       order

dismissing his civil action, filed pursuant to the Federal Tort

Claims       Act.        The       district        court    referred       this       case     to    a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.      2010).            The   magistrate        judge     recommended         that

relief      be    denied      and    advised        Slaughter       that       failure    to    file

timely, specific objections to this recommendation could waive

appellate         review      of     a    district       court     order       based     upon       the

recommendation.

                 The    timely           filing     of     specific        objections          to     a

magistrate          judge’s        recommendation           is     necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties         have        been        warned      of     the      consequences             of

noncompliance.               Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);         see    also       Thomas     v.     Arn,    474     U.S.    140       (1985).

Slaughter         has    waived          appellate       review     by     failing       to     file

objections         after      receiving           proper    notice.            Accordingly,         we

affirm the judgment of the district court.

                 We dispense with oral argument because the facts and

legal       contentions        are       adequately        presented       in    the     materials

before      the     court      and       argument       would     not    aid    the     decisional

process.

                                                                                          AFFIRMED

                                                    2